Case 3:18-cv-02293-FLW-ZNQ Document 187 Filed 12/23/20 Page 1 of 16 PageID: 6755




                                   UNITED STATES DISTRICT COURT
                                      DISTRICT OF NEW JERSEY



  CREIGHTON TAKATA, individually and on
  behalf of all others similarly situated,

                                                                    Civil Action No. 18-2293(FLW)(ZNQ)
                              Plaintiff,
                                                                     MEMORANDUM OPINION AND
                              v.
                                                                            ORDER
  RIOT BLOCKCHAIN, INC., et al.,

                              Defendants.



          This matter comes before the Court on Lead Plaintiff Dr. Stanley Golovac’s (“Plaintiff”)

  Motion for Leave to File Consolidated Second Amended Class Action Complaint (the “Motion”).

  (Mot. for Leave to Amend the Compl. (“Mot.”), ECF No. 169.) Defendants Riot Blockchain, Inc.

  (“Riot”) and certain of Riot’s directors, officers, and individual investors (collectively with Riot

  as, “Defendants”) opposed, 1 and Plaintiff replied, (Pl.’s Reply, ECF No. 182). 2 The Court has

  carefully considered the arguments and decides the matter without oral argument pursuant to

  Federal Rule of Civil Procedure 78 and Local Civil Rule 78.1. For the reasons set forth herein,

  Plaintiff’s Motion is granted.

  1
          There are two briefs filed in opposition by certain Defendants. First, Riot, John O’Rourke (“O’Rourke”), and
  Michael Beeghley (“Beeghley”) opposed, (Riot Opp’n, ECF No. 171), in which Defendants Catherine DeFrancesco
  (“DeFrancesco”) (ECF No. 172), Mark Groussman (“Groussman”) (ECF No. 175), and John Stetson (“Stetson”) (ECF
  No. 174), joined. Second, Defendant Barry Honig opposed, (Honig Opp’n, ECF No. 173), in which Defendants
  DeFrancesco (ECF No. 176), Groussman (ECF No. 177), and Stetson (ECF No. 174), joined. Neither the Riot
  Defendants’ opposition nor Honig’s opposition make specific arguments of futility on behalf of Defendants
  DeFrancesco, Groussman, and Stetson.
          Defendant Groussman’s request to join in the Riot Opposition Brief, filed as a Motion for Joinder, is hereby
  GRANTED.
  2
   Plaintiff initially filed his reply, (ECF No. 180), followed by an amended reply (Pl.’s Reply, ECF No. 182). The
  Court will consider only the amended reply for purposes of this Motion.


                                                           1
Case 3:18-cv-02293-FLW-ZNQ Document 187 Filed 12/23/20 Page 2 of 16 PageID: 6756




      I.       BACKGROUND 3

      Plaintiff filed a Corrected Consolidated Amended Complaint (“CCAC”), (CCAC, ECF No.

      73), against various Defendants, who responded with seven separate Motions to Dismiss,

      (Mots. to Dismiss (“MTDs”), ECF Nos. 107, 108, 112, 118, 131, 132, 134). In his CCAC,

      Plaintiff alleged that Defendants violated Section 10(b) of the Securities Exchange Act of

      1934 (the “Exchange Act”), 15 U.S.C. § 78j(b), and Rule 10b- 5 under that statute, 17 C.F.R.

      § 240.10b-5. Furthermore, Plaintiff asserts that various Defendants are vicariously liable

      under Section 20(a) of the Exchange Act, 15 U.S.C. § 78t(a). (Mem. Op. at 1, ECF No. 166.)

      Defendants’ MTDs were granted, and Plaintiff’s CCAC was dismissed without prejudice. 4

      (See Mem. Op.)

               Specifically, the Court found:

                    1) As to Count I, that Defendants knowingly and recklessly issued materially false

                        and misleading statements in Riot’s securities registration statements and proxy

                        statements to artificially inflate the price of Riot’s stock, the Court held “I find

                        that Plaintiff has failed to adequately allege that any of the statements identified

                        by Plaintiff in Riot’s registration statements, proxy statements, or press releases

                        and similar public statements were materially false or misleading.” Though the

                        Court dismissed the complaint on Plaintiff’s failure to allege that any of the

                        alleged statements were materially false or misleading, the Court further noted,

                        “as currently pled, the Complaint does not appear to sufficiently allege



  3
   The Court refers the parties to the Court’s April 30, 2020 Opinion in response to the seven Motions to Dismiss filed
  by the Defendants, (Mem. Op., ECF No. 166), for a more detailed overview of the relevant facts and background.
  4
   The Court Ordered that Plaintiff may file a separate motion for leave to file a second amended complaint, consistent
  with its April 30, 2020 Opinion, within thirty (30) days of its April 30, 2020 Order, (April 30, 2020 Order at 2, ECF
  No. 167), which Plaintiff did.


                                                           2
Case 3:18-cv-02293-FLW-ZNQ Document 187 Filed 12/23/20 Page 3 of 16 PageID: 6757




                       particularized facts that would support a strong inference of scienter with

                       respect to several individual Defendants.” (Id. at 27-28 (emphasis added).)

                   2) As to Count II, that Defendants carried out a plan, scheme, and course of

                       conduct intended to deceive the investigating public, enable Riot to artificially

                       inflate its stock price, and cause Plaintiff and others to purchase the stock at an

                       inflated price, the Court held “the Complaint fails to allege the first element of

                       Plaintiff’s claim, i.e., a ‘deceptive or manipulative act,’ with respect to

                       defendants Beeghley, O’Rourke, [certain defendants omitted who are not listed

                       as defendants in proposed consolidated second amended class action

                       complaint 5], DeFrancesco, Groussman, and Stetson. Furthermore, while I find

                       that the Complaint has adequately alleged that Honig committed a ‘deceptive

                       or manipulative act’ and that he did so with the requisite ‘scienter,’ I conclude

                       that the Complaint fails to plead the element of loss causation with respect to

                       Honig.” (Id. at 40 (emphasis added).)

                   3) As to Count III, that certain Defendants who were directors, officers, and

                       majority shareholders were vicariously liable as “controlling persons” for any

                       of the false and misleading statements made by Riot, the Court held “Plaintiff

                       has not adequately alleged any of his claims under Section 10(b) of the

                       Exchange Act, I find that Plaintiff has also necessarily failed to plead any facts

                       showing underlying violation by Riot.” (Id. at 41 (emphasis added).)

  In addition to dismissing all of Plaintiff’s claims, the Court required that if Plaintiff files an

  amended complaint, “in addition to addressing the deficiencies identified in this Opinion,


  5
   Defendants McGonegal, Kaplan, So, Dai, and Les, are not Defendants in Plaintiff’s proposed consolidated second
  amended class action complaint. (Mot. at 2 fn. 3.)


                                                        3
Case 3:18-cv-02293-FLW-ZNQ Document 187 Filed 12/23/20 Page 4 of 16 PageID: 6758




  [Plaintiff] must include additional scienter allegations that are particularized as to each

  defendant.” (Id. at 40 fn. 19 (emphasis added).)

           The Court must now consider whether Plaintiff’s Consolidated Second Amended Class

  Action Complaint (the “CSAC”), (DePalma Decl. Ex. A, ECF No. 169-2), cures the deficiencies

  highlighted in the Court’s April 30, 2020 Memorandum Opinion. Specifically, Plaintiff must

  sufficiently plead:

             i.      All elements of false statement liability under Section 10(b) against all Defendants

                     (Count II in CSAC);

            ii.      loss causation against Defendant Honig (Count I in CSAC); and,

           iii.      deceptive or manipulative acts, scienter, and loss causation against Defendants

                     Riot, Beeghley, O’Rourke, DeFrancesco, Groussman, and Stetson (Count I in

                     CSAC).

            iv.      Count III was dismissed by the Court because it is fully dependent on the adequacy

                     of Counts I and II of Plaintiff’s complaint. (Mem. Op. at 41 (because Plaintiff has

                     not adequately alleged any of his claims under Section 10(b) of the Exchange Act,

                     Plaintiff “necessarily fails” to plead Count III) (emphasis added).)Therefore, if the

                     Court finds Plaintiff has adequately alleged Counts I and II, he may procced with

                     Count III.

  (See generally Mem. Op.; Mot. at 1-4.)

     II.          LEGAL STANDARD

                  A. Rule 15(a)(2)

             Rule 15(a)(2) authorizes a party to amend its pleadings “only with the opposing party’s

  written consent or the court’s leave.” Rule 15(a)(2) further instructs that “[t]he court should freely




                                                       4
Case 3:18-cv-02293-FLW-ZNQ Document 187 Filed 12/23/20 Page 5 of 16 PageID: 6759




  give leave when justice so requires.” Though within the discretion of the Court,

                  [i]n the absence of any apparent or declared reason—such as undue
                  delay, bad faith or dilatory motive on the part of the movant,
                  repeated failure to cure deficiencies by amendments previously
                  allowed, undue prejudice to the opposing party by virtue of
                  allowance of the amendment, futility of amendment, etc.—the leave
                  sought should, as the rules require, be “freely given.”

  Foman v. Davis, 371 U.S. 178, 182 (1962). Furthermore, the burden of proof rests with the non-

  moving party. Heyl & Peterson Int’l, Inc. v. F.D. Rich Housing, Inc., 663 F.2d 419, 426 (3d Cir.

  1981).

           In evaluating whether a proposed amendment is futile, the Court “applies the same standard

  of legal sufficiency as applies[sic] under Rule 12(b)(6).” In re Burlington Coat Factory Sec. Litig.,

  114 F.3d 1410, 1434 (3d Cir. 1997) (citations omitted). “Futility means that the complaint, as

  amended, would fail to state a claim upon which relief could be granted.” Id. (internal quotation

  marks omitted) (citations omitted). The Court “determines futility by taking all pleaded allegations

  as true and viewing them in the light most favorable to [the moving party].” Great W. Mining &

  Mineral Co. v. Fox Rothschild LLP, 615 F.3d 159, 175 (3d Cir. 2010). “Federal Rule of Civil

  Procedure 8(a)(2) requires only a short and plain statement of the claim showing the pleader is

  entitled to relief[.]” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007). “A plaintiff’s obligation

  to provide the grounds of his entitlement to relief requires more than labels and conclusions, and

  a formulaic recitation of the elements of a cause of action will not do.” Id. (internal citations and

  quotation marks omitted). “To survive a motion to dismiss, a complaint must contain sufficient

  factual mater, accepted as true, to state a claim to relief that is plausible on its face.” Ashcroft v.

  Iqbal, 556 U.S. 662, 678 (2009) (internal quotation marks omitted). Analyzing the futility of an

  amendment “does not require the parties engage in the equivalent of substantive motion practice

  upon the proposed new claim or defense; [it] does require, however, that the newly asserted [claim



                                                    5
Case 3:18-cv-02293-FLW-ZNQ Document 187 Filed 12/23/20 Page 6 of 16 PageID: 6760




  or] defense appear to be sufficiently well-grounded in fact or law that it is not a frivolous pursuit.”

  Harrison Beverage Co. v. Dribeck Importers, Inc., 133 F.R.D. 463, 469 (D.N.J. 1990). “If a

  proposed amendment is not clearly futile, then denial of leave to amend is improper.” Id. at 468.

  The Third Circuit has contemplated that the standard for denial of amendment is high, stating

  “[g]enerally, Rule 15 motions should be granted.” United States ex rel. Customs Fraud

  Investigations, LLC. V. Victaulic Co., 839 F. 3d 242, 249 (3d Cir. 2016).

             B. Heightened Pleading Standard Under 9(b)

  As the Court previously articulated in its April 30, 2020 Memorandum Opinion:

                      “Independent of the standard applicable to Rule 12(b)(6) motions,” Rule 9(b)

                of the Federal Rules of Civil Procedure “imposes a heightened pleading requirement

                of factual particularity with respect to allegations of fraud.” In re Rockefeller Ctr.

                Properties, Inc. Sec. Litig., 311 F.3d 198, 216 (3d Cir. 2002). Rule 9(b) states, in

                pertinent part: “In alleging fraud or mistake, a party must state with particularity the

                circumstances constituting fraud or mistake.” Fed. R. Civ. P. 9(b). To satisfy this

                heightened pleading standard, a plaintiff must state the circumstances of its alleged

                cause of action with “sufficient particularity to place the defendant on notice of the

                ‘precise misconduct with which [it is] charged.’” Frederico v. Home Depot, 507

                F.3d 188, 200 (3d Cir. 2007) (quoting Lum v. Bank of America, 361 F.3d 217, 223-

                24 (3d Cir. 2004) (alteration in original)). Specifically, the plaintiff must plead or

                allege the “date, time and place of the alleged fraud or otherwise inject precision or

                some measure of substantiation into a fraud allegation.” Id. (citing Lum, 361 F.3d at

                224). The Third Circuit has further explained that, at a minimum, Rule 9(b) requires

                a plaintiff to allege the “essential factual background that would accompany ‘the




                                                    6
Case 3:18-cv-02293-FLW-ZNQ Document 187 Filed 12/23/20 Page 7 of 16 PageID: 6761




               first paragraph of any newspaper story’—that is, the ‘who, what, when, where and

               how’ of the events at issue.” In re Suprema Specialties, Inc. Sec. Litig., 438 F.3d

               256, 276-77 (3d Cir. 2006) (quoting In re Rockefeller, 311 F.3d at 217).

  (Mem. Op. at 12.)

            C. Heightened Pleading Standard PSLRA

  Furthermore, as the Court previously opined:

                       In addition to the plausibility analysis under Rule 12(b)(6) and the

                heightened pleading requirements of Rule 9(b), Congress enacted the Private

                Securities Litigation Reform Act (“PSLRA”), 15 U.S.C § 78u, et seq., to require an

                even higher pleading standard for plaintiffs bringing private securities fraud

                actions. See In re Suprema, 438 F.3d at 276. This heightened pleading standard is

                targeted at preventing abusive securities litigation. See Tellabs, Inc. v. Makor Issues

                & Rights, Ltd., 551 U.S. 308, 320 (2007) (stating that the PSLRA was “[d]esigned

                to curb perceived abuses of the § 10(b) private action—nuisance filings, targeting

                of deep-pocket defendants, vexatious discovery requests and manipulation by class

                action lawyers”) (citations and internal quotation marks omitted).

                       The PSLRA’s heightened pleading standard has two distinct requirements.

                First, the complaint must “specify each statement alleged to have been misleading,

                the reason or reasons why the statement is misleading, and, if an allegation

                regarding the statement or omission is made on information and belief, the

                complaint shall state with particularity all facts on which that belief is formed.” 15

                U.S.C. § 78u-4(b)(1). Second, the complaint must, “with respect to each act or

                omission alleged to violate this chapter, state with particularity facts giving rise to




                                                   7
Case 3:18-cv-02293-FLW-ZNQ Document 187 Filed 12/23/20 Page 8 of 16 PageID: 6762




                    a strong inference that the defendant acted with the required state of mind.” 15

                    U.S.C. § 78u-4(b)(2)(A). Both provisions require that facts be pleaded “with

                    particularity.” See Institutional Inv’rs Grp. v. Avaya, Inc., 564 F.3d 242, 253 (3d

                    Cir. 2009) (stating that “Rule 9(b)’s particularity requirement is comparable to and

                    effectively subsumed by the requirements of . . . the PSLRA”) (citations and

                    internal quotation marks omitted). Furthermore, under the second requirement, a

                    “strong inference” exists “only if a reasonable person would deem the inference of

                    scienter cogent and at least as compelling as any opposing inference one could

                    draw.” Tellabs, 551 U.S. at 324 (2007).

  (Mem. Op. at 12-13.)

      III.      DISCUSSION

                A. Futility of the Amendment

                All of the Defendants present one substantive argument in their oppositions to

  Plaintiff’s Motion: that the Motion should be denied because it is futile. 6 (See Riot Opp’n at 6;

  Honig Opp’n at 3-4.) The Court “applies the same standard of legal sufficiency as applies[sic]

  under Rule 12(b)(6).” In re Burlington Coat Factory Sec. Litig., 114 F.3d at 1434 (citations

  omitted). “Futility means that the complaint, as amended, would fail to state a claim upon which

  relief could be granted.” Id. (internal quotation marks omitted) (citations omitted). The Court

  “determines futility by taking all pleaded allegations as true and viewing them in the light most

  favorable to [the moving party].” Great W. Mining & Mineral Co., 615 F.3d at 175. “Federal Rule



  6
    Defendants also note that Plaintiff failed to comply with Rule 15(a)(2) because he did not provide a redlined version
  of the complaint, (Riot Opp’n at 23 fn.17; Honig Opp’n at 2), however Plaintiff alleges it was an error due to file size
  that did not allow the redlined document to be uploaded, (Pl.’s Reply at 2 fn.4). Without delving further into Plaintiff’s
  response (ECF No. 178) or why this issue required briefing, the Court accepts Plaintiff’s explanation and will not deny
  the Motion on this procedural ground. Moving forward, the parties are strongly encouraged to consider how best to
  resolve curable issues without seeking Court intervention.


                                                              8
Case 3:18-cv-02293-FLW-ZNQ Document 187 Filed 12/23/20 Page 9 of 16 PageID: 6763




  of Civil Procedure 8(a)(2) requires only a short and plain statement of the claim showing the

  pleader is entitled to relief[.]” Bell Atl. Corp., 550 U.S. at 555. “A plaintiff’s obligation to provide

  the grounds of his entitlement to relief requires more than labels and conclusions, and a formulaic

  recitation of the elements of a cause of action will not do.” Id. (internal citations and quotation

  marks omitted). Analyzing the futility of an amendment “does not require the parties engage in the

  equivalent of substantive motion practice upon the proposed new claim or defense; [it] does

  require, however, that the newly asserted [claim or] defense appear to be sufficiently well-

  grounded in fact or law that it is not a frivolous pursuit.” Harrison Beverage Co., 133 F.R.D. at

  469. “If a proposed amendment is not clearly futile, then denial of leave to amend is improper.”

  Id. at 468.

                          a. Riot Defendants

                 Defendants Riot, O’Rourke, and Beeghley 7 (collectively as, the “Riot Defendants”)

  argue that the CSAC is futile because: (1) Section 13(d) does not apply to the Riot Defendants; (2)

  Plaintiff does not allege facts showing the Riot Defendants knew that Defendants Honig,

  DeFrancesco, Groussman and Stetson qualified as a “group” (the “Honig group” or the “group”);

  (3) Riot did not engage in any undisclosed related-party transactions as alleged by Plaintiff; (4)

  Riot’s SEC filings were not false or misleading; and (5) Plaintiff’s claims do not give rise to a

  strong inference of scienter by the Riot Defendants. (Riot Opp’n at 6-24.)

                 Plaintiff counters the Riot Defendants’ futility arguments with: (1) alleging the Riot

  Defendants misconstrue Plaintiff’s allegations regarding Schedule 13(d) and stating the Riot

  Defendants’ obligations stemmed from Item 403 of Regulation S-K which required them to

  disclose in their Forms S-3 knowledge of any group, as defined under Section 13D (Pl.’s Reply at



  7
      As well as DeFrancesco, Groussman, and Stetson, who have all joined in the brief, supra fn. 1.


                                                             9
Case 3:18-cv-02293-FLW-ZNQ Document 187 Filed 12/23/20 Page 10 of 16 PageID: 6764




  5-11); (2) the Riot Defendants did in fact know that Defendants Honig, DeFrancesco, Groussman,

  and Stetson were a group because of their prior investments as a group in other corporations (Id.);

  (3) the Riot Defendants had a duty to disclose related-party transactions and material transactions

  between Riot and its insiders or directors and officers under Item 404 and ASC 850 (Id.); (4)

  because the Riot Defendants failed to disclose the related-party transactions as required under Item

  404 and ASC 850, their SEC filings were materially false and misleading (Id.); and (5) the Riot

  Defendants had knowledge of their duties under Item 404 and ASC 850 evidenced by O’Rourke’s

  and Beeghley’s knowledge of prior litigation involving many of the same Defendants (CSAC ¶¶

  292, 302).

               First, the Riot Defendants argue that Section 13(d) does not apply to them because they

  are issuers and not investors. (Riot Opp’n at 8.) Plaintiff, however, clarifies that he is not alleging

  that the Riot Defendants violated Section 13(d), rather Plaintiff alleges “as an issuer of public

  securities, Riot’s ‘disclosure obligations’ were ‘imposed’ by ‘Item 403 of Regulation S-K,’ which

  required Riot to disclose in its Forms S-3 and 10-K ‘any ‘group’ as that term is used in section

  13(d)(3).’” (Pl.’s Reply at 5; CSAC ¶¶ 246-247.) The Court agrees with Plaintiff that he is, in fact,

  not alleging that the Riot Defendants violated Section 13(d), but rather, is only applying the

  definition of a “group” from Section 13(d) to the Riot Defendants’ disclosure obligations under

  Item 403 of Regulation S-K. (CSAC ¶¶ 246-247.)

               Next, the Riot Defendants argue that Plaintiff did not adequately allege that the Riot

  Defendants knew Honig, DeFrancesco, Groussman, and Stetson acted as a group. (Riot Opp’n at

  8-9.) The Riot Defendants further assert that prior parallel investments of the alleged group have

  no bearing on the Riot Defendants knowledge of the existence of a group in this circumstance.

  (Id.) Plaintiff, however, argues that he has provided more than the Riot Defendants’ knowledge of




                                                    10
Case 3:18-cv-02293-FLW-ZNQ Document 187 Filed 12/23/20 Page 11 of 16 PageID: 6765




  the alleged group’s prior parallel investments. (Pl.’s Reply at 6-7.) Plaintiff argues that the CSAC

  alleges that O’Rourke shared an office and fax number with members of the alleged group,

  O’Rourke’s involvement in the prior parallel investments, and Beeghley’s involvement in prior

  parallel investments with the alleged group, among other allegations. (Id. at 7-8.) The Court finds

  that these allegations are sufficient for a rational trier of fact to find that the Riot Defendants knew

  Honig, DeFrancesco, Groussman, and Stetson acted as a group. See Morales v. Quintel Entm’t,

  Inc., 249 F.3d 115, 127 (2nd Cir. 2001) (“[I]t would be reasonable to infer that a company in

  [Riot’s] position would perceive the [] shareholders as a single unit; and it is undisputed that their

  aggregate holdings were large enough to trigger the statutory presumptions that they not only

  enjoyed access to inside information, but also posed a possible threat to corporate control.”)

  (citations omitted). Furthermore, other Courts have similarly imputed the knowledge of a group

  on a corporation based on knowledge of the alleged group’s prior parallel investments and the

  defendant’s involvement in those prior parallel investments. See, e.g., Hallwood Realty Partners,

  L.P. v. Gotham Partners, L.P., 95 F. Supp. 2d. 169 (S.D.N.Y. 2000) (citing defendants’ “long

  standing personal relationships” and their active involvement in “previous investments” in

  upholding Plaintiff’s allegations forming the basis for a group). Though a trier of fact may

  ultimately reject Plaintiff’s allegations, based upon the allegations presented in the CSAC, Plaintiff

  has provided the Court with sufficient facts alleging the Riot Defendants’ knowledge that Honig,

  DeFrancesco, Groussman and Stetson acted as a group. Therefore, Plaintiff has sufficiently

  pleaded that the Riot Defendants either filed a false and misleading statement by a material

  omission, or engaged in a deceptive act, under Rule 10b of the Exchange Act.

              As to the related-party transactions, the parties’ dispute rests on whether the Riot

  Defendants’ disclosures were sufficient. Namely, Plaintiff argues that in two of the exhibits in




                                                    11
Case 3:18-cv-02293-FLW-ZNQ Document 187 Filed 12/23/20 Page 12 of 16 PageID: 6766




  which the Riot Defendants suggest that they disclosed the related-party transactions, the Riot

  Defendants did not mention Honig by his full name, as required by 17 C.F.R. § 229. 404(a) and

  ASC 850. (Pl.’s Reply at 9-10.) Furthermore, Plaintiff argues in that in the final exhibit, although

  the Riot Defendants purported to show they disclosed the related-party transactions, they only

  disclosed Honig as an investor in the transaction but did not disclose that Honig was a related

  party. (Id.) The Riot Defendants argue that these related-party transactions were not required to be

  disclosed and, even if they were required to be disclosed, the Riot Defendants disclosed them in

  previous SEC filings. (Riot Opp’n at 20-22.) The Court finds that the Plaintiff has sufficiently

  alleged that the Riot Defendants filed a false or misleading statement, or deceptive act, by leaving

  out specific details such as the investor’s (Honig’s) name and that his investment was a related-

  party transaction in their Item 404 of Regulation S-K forms.

             In the broader allegations Plaintiff has made, that the Riot Defendants knew of the

  alleged group and purposely did not report the group under Item 403 to facilitate the group’s

  alleged fraud to manipulate Riot’s stock price, the Court finds, for the purposes of this Motion,

  that Plaintiff has alleged a strong inference of scienter. (CSAC ¶¶ 432-453.) Additionally, the Riot

  Defendants’ failure to disclose the investor’s name (Honig’s) and specifically state that his

  investment was a related-party transaction provides a strong inference of scienter. (Id.)

             As to loss causation, the Court notes that loss causation is subject to the lower, notice

  pleading standards of Rule 8. See Hall v. Johnson & Johnson, No. 18-1833, 2019 WL 7207491,

  *27 (D.N.J. Dec. 27, 2019); (Pl.’s Reply at 8 fn. 5). Here, the Court finds that Plaintiff sufficiently

  alleges loss causation, as to the Riot Defendants, for purposes of this Motion. Plaintiff’s loss

  causation allegations include drawing connections between revelations of the Riot Defendants’

  materially false and misleading statements or omissions and the responsive change in Riot’s stock




                                                    12
Case 3:18-cv-02293-FLW-ZNQ Document 187 Filed 12/23/20 Page 13 of 16 PageID: 6767




  price. (CSAC ¶¶ 463-467.) As a result of Rule 15(a)(2)’s and this Court’s liberal approach toward

  granting leave to file amendments, the Court finds that Plaintiff’s allegations against the Riot

  Defendants are not futile and Plaintiff may proceed with Count II of its CSAC. 8 Therefore, Plaintiff

  may proceed with Count II of its CSAC against the Riot Defendants.

               Furthermore, Plaintiff’s allegations in Count I and Count II rest on nearly identical

  factual allegations. Thus, for the same reasons the Court grants Plaintiff leave to file its amended

  complaint as to Count II, it does for Count I, as well. (CSAC ¶¶ 482-498.)

                        b. Defendants Honig, DeFrancesco, Groussman, and Stetson

               As to Honig, Plaintiff alleges that Honig, i) in all of his 13(d) filings, failed to disclose

  his membership in a group, ii) failed to file a Schedule 13(d) throughout 2017 after numerous

  material acquisitions and dispositions of Riot stock, iii) failed to file Forms 4 as required for

  shareholders owning more than 10% and trading the respective stock, and iv) failed to disclose

  that he was issued warrants by the issuer. (CSAC ¶¶ 310-323.) Defendant Honig does not address

  these allegations at all in his opposition. (See generally Honig Opp’n.) The Court finds that

  Plaintiff has sufficiently alleged that Honig made a material misrepresentation and/or omission by,

  at the very least, not filing a Schedule 13(d) or 13A throughout 2017 and promptly disclosing his

  material acquisitions or dispositions of Riot stock. (Mem. Op. at 33-34.) The same allegations

  Plaintiff made in the CCAC against Honig regarding a deceptive act, which were found sufficient

  in the Court’s Opinion, are made in the CSAC regarding a false statement and material

  misrepresentation or omission. (Id.)




  8
    The Riot Defendants also request the Court take Judicial Notice of the documents attached to the Carlton Declaration.
  (Riot Opp’n at 4 fn. 2; Suppl. Request, ECF No. 171-1.) Because Plaintiff filed no opposition to this request in their
  Reply, and the Court finds the Riot Defendants’ arguments persuasive, the Riot Defendants’ request (ECF No. 171-1)
  is hereby GRANTED.



                                                            13
Case 3:18-cv-02293-FLW-ZNQ Document 187 Filed 12/23/20 Page 14 of 16 PageID: 6768




               Furthermore, the Court finds Honig’s failure to promptly disclose, when taken together

  with Plaintiff’s allegations that Honig knew of his obligation to promptly file a Schedule 13(d),

  13A, and 13G as evidenced by his 2016 practice (CSAC ¶313) and his apparent motives to profit

  (Id. ¶316; see e.g. Id. at 110 fn. 50), gives rise to a strong inference that Honig acted with scienter. 9

  (See Mem. Op. at 37.)

               As to Defendants DeFrancesco and Groussman, Plaintiff alleges that each of these two

  Defendants’ Schedule 13 filings were materially false, misleading, deficient, and untimely. (CSAC

  ¶¶ 324-343.) For example, Plaintiff claims Groussman violated his duties to file a Schedule 13D

  or 13G (Id. ¶¶ 324-334); and, Plaintiff claims DeFrancesco owned 11.45% of Riot’s outstanding

  stock on January 10, 2017 per her Schedule 13D and she never filed another Schedule 13D though,

  Riot’s January 5, 2018 S-3 disclosure revealed DeFrancesco substantially divested her interest

  down to 1.2% (Id. ¶¶ 335-340). These are the same allegations the Court found to be similar to the

  allegations Plaintiff made against Honig, which are now properly pleaded in Plaintiff’s CSAC.

  (Mem. Op. at 3-4.) Furthermore, the Court having no direct opposition from these Defendants and

  when taken together with Plaintiff’s allegations as a whole against Defendants who are part of the

  Honig group, Plaintiff’s allegations give rise to a strong inference of scienter on the part of

  Defendants DeFrancesco and Groussman.

               Additionally, as to Defendant Stetson, who owned less than 5% of Riot’s outstanding

  shares during the class period, Plaintiff alleges that Stetson’s motive to stay under 5% ownership

  of Riot was to enable other members of the Honig group and to further their plan to manipulate

  Riot’s stock price. (Id. ¶¶ 341-343.) The Court finds that Plaintiff’s allegations against Stetson,

  taken as true for purposes of this Motion, with no opposition from Defendant Stetson, and with


  9
   The Court has already found that Plaintiff had sufficiently alleged a deceptive act committed with requisite scienter
  for Count II of CSAC, which was Count I in the CCAC. (Mem. Op. at 40.)


                                                           14
Case 3:18-cv-02293-FLW-ZNQ Document 187 Filed 12/23/20 Page 15 of 16 PageID: 6769




  Plaintiff’s overall allegations against all Defendants, sufficiently plead that Stetson failed to report

  he was part of a group in a Schedule 13D, which he allegedly never filed. The Court finds that this

  could lead to an inference that Stetson’s consistent 4.99% ownership interest was a deceptive act.

  Again, the Court finds that in the broader context of Plaintiff’s allegations against all Defendants

  and for the purposes of this Motion, Stetson acted with requisite scienter.

              As to all four of these Defendants, under the liberal approach applied to pleading loss

  causation, discussed above, Plaintiff has sufficiently alleged their actions individually and

  collectively contributed to change Riot’s stock price. (See, e.g., CSAC ¶¶ 454-455.) Thus, Plaintiff

  may proceed with Counts I and II against Defendants Honig, DeFrancesco, Groussman, and

  Stetson.

              Finally, because the Court finds that Plaintiff has sufficiently alleged violations of

  Section 10b of the Exchange Act, and none of the relevant Defendants have provided any

  opposition to Count III, he may proceed with Count III against all defendants (except Riot). (CSAC

  ¶¶ 499-503.)

      IV.     CONCLUSION

              In summary, the Court finds that Plaintiff’s CSAC adequately states his claims

  against all Defendants by pleading more particularized facts as to each Defendant to support

  every element of each of his claims.




                                                    15
Case 3:18-cv-02293-FLW-ZNQ Document 187 Filed 12/23/20 Page 16 of 16 PageID: 6770




           For the reasons stated above, and for other good cause shown,

           IT IS on this 23rd day of December, 2020 ORDERED that:

           1. Plaintiff’s Motion for Leave to File his Consolidated Second Amended Complaint

              (ECF 169) is hereby GRANTED.




                                                             s/ Zahid N. Quraishi
                                                       _____________________________________
                                                       ZAHID N. QURAISHI
                                                       UNITED STATES MAGISTRATE JUDGE




                                              16
